Case: 16-50969      Document: 00514027454         Page: 1    Date Filed: 06/09/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-50969                                   FILED
                                  Summary Calendar                              June 9, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE EMMANUEL RIVERA-ALONSO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:16-CR-30-3


Before STEWART, Chief Judge, and JOLLY and JONES, Circuit Judges.
PER CURIAM: *
       Jose Emmanuel Rivera-Alonso entered a conditional guilty plea to one
count of transporting and attempting to transport an undocumented alien
within the United States. He appeals the district court’s denial of his motion
to suppress the fruits of a warrantless stop of his vehicle by Border Patrol
agents, contending that there was no reasonable suspicion for the stop.
Finding no error, we affirm.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50969     Document: 00514027454       Page: 2   Date Filed: 06/09/2017


                                   No. 16-50969

      We review the constitutionality of the stops, including whether there was
reasonable suspicion, de novo. See United States v. Cervantes, 797 F.3d 326,
328 (5th Cir. 2015). The evidence presented at a suppression hearing is viewed
in the light most favorable to the prevailing party, which is the Government in
this case. See id. Factual findings, including the district court’s credibility
choices, are reviewed for clear error. United States v. Rangel-Portillo, 586 F.3d
376, 379 (5th Cir. 2009).
      In determining whether reasonable suspicion exists in the context of
roving Border Patrol stops, we examine the totality of the circumstances and
weigh the factors set forth in United States v. Brignoni-Ponce, 422 U.S. 873,
884-85 (1975). Cervantes, 797 F.3d at 329. The factors that may be considered
include (1) the area’s proximity to the border; (2) the characteristics of the area;
(3) usual traffic patterns; (4) the agents’ experience in detecting illegal activity;
(5) the driver’s behavior; (6) particular characteristics of the vehicle;
(7) information about recent illegal trafficking of aliens or narcotics in the area;
and (8) the number of passengers in the vehicle and their appearance and
behavior. Id.
      For the reasons articulated by the district court, the Border Patrol
agents had reasonable suspicion to stop Rivera-Alonso’s vehicle under the
totality of circumstances, including the Border Patrol agent’s experience, the
suspicious behavior of Rivera-Alonso and his associates while under
surveillance at a motel known to be a staging area for transporting illegal
aliens, and the route Rivera-Alonso took in the van, which had passed through
the Marfa, Texas checkpoint earlier that morning.            While Rivera-Alonso
contends that the facts are consistent with innocent tourism, “[a]
determination that reasonable suspicion exists . . . need not rule out the
possibility of innocent conduct.” United States v. Arvizu, 534 U.S. 266, 277



                                         2
    Case: 16-50969    Document: 00514027454       Page: 3   Date Filed: 06/09/2017


                                   No. 16-50969

(2002). “Factors that ordinarily constitute innocent behavior may provide a
composite picture sufficient to raise reasonable suspicion in the minds of
experienced officers.” United States v. Jacquinot, 258 F.3d 423, 427-28 (5th
Cir. 2001). Considering the totality of these circumstances and the Brignoni-
Ponce factors collectively, we are satisfied that there was reasonable suspicion
to stop Rivera-Alonso’s vehicle.
      AFFIRMED.




                                        3